DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 recite the limitations:
Claim 8: recites "the longitudinal direction (L)" and  “the transverse direction (Q)  
Claim 9: “the side of the caudal plate”, “the bone”, “the side of the cranial plate”
Claim 10: “the entire circumference”
There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 11, 12 are objected to because of the following informalities:  
Claim 11: "in particular an intervertebral disk" should read "in particular the intervertebral disk"  
Claim 11: “providing a caudal plate” should read “providing the caudal plate” 
Claim 11: “forming an elastic” should read “forming the elastic”
Claim 12: “applying a cranial plate” should read “applying the cranial plate”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuras et al. (US 2008/0319548 A1).
Regarding claim 1, Kuras et al. disclose an intervertebral disk prosthesis (12), comprising a caudal plate fig. 4 (24), a cranial plate fig. 4 (22), and an elastic core fig. 4 (26) formed between the caudal plate and the cranial plate [0018], characterized in that the caudal plate has a cavity fig. 4 (66) on the side facing the cranial plate [0035], wherein the core is integrally connected to the cavity of the caudal plate [0035].

Regarding claim 4, Kuras et al. disclose the intervertebral disk prosthesis according to claim 1, characterized in that the cranial plate is not connected to the core [0068-0069].
Regarding claim 5, Kuras et al. disclose the intervertebral disk prosthesis according to claim 1, characterized in that the cranial plate has at least one guiding pin [0048] figs. 5 and 7, which movably engages with a guiding contour of the core [0021]. 
Regarding claim 6, Kuras et al. disclose the intervertebral disk prosthesis according to claim 5, characterized in that the guiding pin essentially has a cross shape in cross-section fig. 6, and the guiding contour of the core is formed as a cavity formed to be complementary to the cross shape figs. 4 and 6 (66).
Regarding claim 7, Kuras et al. disclose the intervertebral disk prosthesis according to claim 5, characterized in that the cranial plate has at least two guiding pins fig. 5 (96) [0054], and the guiding contour of the core is formed as at least two curved, in particular kidney-shaped cavities fig. 5 (110). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Parsons et al. (US 5,545,229).
The claimed phrases “injected” and “cast” are being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be 
Regarding claim 2, Parsons et al. teaches a spinal disc structure identical/ similar to the device taught by the applicant. As both are composed of a polymer, plastic, or other elastomeric material, which are both known for being able to be injection molded, Parsons et al. teaches the product similar or identical to the one claimed in claim 2. Therefore, as the applicant has not disclosed a difference that would be non-obvious to one of ordinary skill in the art, claim 2 is rejected. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuras et al. (US 2008/0319548 A1).
Regarding claim 8, Kuras et al. disclose the intervertebral disk prosthesis according to claim 1. 
However, Kuras et al. does not disclose in the embodiment of figs. 1-7 that the disk prosthesis is characterized in that on the side facing the cranial plate, the core is formed to be arched, in particular in the longitudinal direction and the transverse direction.
However, Kraus et al. teach in an alternative embodiment figs. 8-10 that the disc prosthesis is characterized in that on the side facing the cranial plate fig. 8 (12a), the core fig. 8 (26a) is formed to be arched fig. 8 (58a), in particular in the longitudinal direction and the transverse direction (see fig. below).

    PNG
    media_image1.png
    273
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine features of one embodiment with another as both embodiments serve the same function and are design choices depending on need. For example, the arching of the core may be preferred in order to achieve smaller thicknesses of parts [0078-0080], lowering production costs. 
Regarding claim 9, Kuras et al. disclose the intervertebral disk prosthesis according to claim 1, characterized in that the side of the caudal plate facing the bone and/or the side of the cranial plate facing the bone have a tooth system [0083] and/or corrugation. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuras et al. (US 2008/0319548 A1) in view of Trieu (US 2005/0165485 A1).
Regarding claim 10, Kuras et al. disclose the intervertebral disk prosthesis according to claim 1.

Regarding claim 10, Trieu discloses the prosthesis characterized in that in the cavity of the caudal plate, an undercut fig. 3 (37) is formed at least in sections, in particular over the entire circumference [0039]. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Trieu with those of Kuras et al. as the undercut taught by Trieu allows for further securing of the core to the plates while still allowing rotation and movement between plates such as the movement taught by Kuras et al. [0040 of Trieu]. An undercut applied to the device as taught by Kuras et al. would further secure the core as it sits and interacts with the guide pins, ensuring that the assembly would not come apart when not desired. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuras et al. (US 2008/0319548 A1) in view of Kelly et al. (US 20040054411 A1). 
Regarding claim 11, Kuras et al. disclose a method for producing an intervertebral disk prosthesis, in particular an intervertebral disk prosthesis according to claim 1. 
However, Kuras et al. do not disclose the method of producing characterized by the method steps of: a) providing a caudal plate comprising a cavity preferably having an undercut at least in sections, b) injecting or casting an elastic, in particular 
Regarding claim 11, Kelly et al. disclose the method of producing [0046] characterized by the method steps of: a) providing a caudal plate fig. 6b (30) comprising a cavity fig. 6b (55) preferably having an undercut fig. 6b (212) [0043] at least in sections, b) injecting or casting an elastic, in particular viscoelastic material into the cavity, and forming an elastic, in particular viscoelastic core [0046].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kuras et al. with those of Kelly et al. as the device of Kuras et al. is described to be composed of polymers such as a urethane silicon blend [0067] and that the device could be manufactured as one or more parts and with varying materials between parts. The process of manufacturing taught by Kelly et al. is a well-known manufacturing process that achieves the goals disclosed by Kuras et al. [0008, 0009, 0046 of Kelly et al.].
Regarding claim 12, Kuras et al. and Kelly et al. disclose the method according to claim 11, characterized in that prior to step b), the caudal plate is put into a mold, in particular in an injection molding tool [0046 of Kelly et al.].
Regarding claim 13, Kuras et al. and Kelly et al. disclose the method according to claim 11, characterized by c) applying a cranial plate onto the core such that at least one guiding pin of the cranial plate movably engages with a guiding contour of the core [0021, 0048 of Kuras et al.] figs. 5 and 7 of Kuras et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775